Order entered August 30, 2019




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-19-00790-CR

                               JEREMY WAYNE MILLS, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-72093-U

                                           ORDER
        Because the reporter’s record was past due, we ordered court reporter Sasha Brooks to

file it by September 27, 2019. Before the Court is the August 28, 2019 request of deputy court

reporter Yolanda Atkins, asking for sixty days to file the reporter’s record.        Because the

reporter’s record is currently due September 27, 2019, we DENY the request as premature.

        We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Sasha Brooks, official court reporter, 291st

Judicial District Court; Yolanda Atkins, deputy court reporter, 291st Judicial District Court; and

to counsel for all parties.

                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE